DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 9-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinryb et al (“Weinryb”) (US 2014/0208669) in view of Peterson (US 6,131,364).
Re claim 1, Weinryb discloses an insulating panel assembly (Fig. 2 200) comprising: 
an exterior panel (122), the exterior panel (122) being formed of a metal ([0033]); 
an interior panel (110), the interior panel (110) having a length equal to (Fig. 2) the exterior panel (122); and 
a spacer (130), the spacer (130) being connected (via 132) to the exterior panel (122) and the interior panel (110), the spacer (130) maintaining the exterior panel (122) in a generally parallel, spaced relationship (Fig. 3) with the interior panel (110) such that a gap (112) is defined between the exterior panel (122) and the interior panel (110),
but fails to disclose the spacer formed of a material that is aluminum, stainless steel, galvanized steel, fiber- reinforced polymers, structural foam, plastic-hybrid stainless steel, or a thermally-broken aluminum assembly having a thermal plastic spacer.
However, Peterson discloses the spacer formed of a material that is aluminum, stainless steel, galvanized steel, fiber- reinforced polymers, structural foam, plastic-hybrid stainless steel, or a thermally-broken aluminum assembly having a thermal plastic spacer (Col 1 lines 25-36).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating panel assembly of Weinryb with the spacer formed of a material that is aluminum, stainless steel, galvanized steel, fiber- reinforced polymers, structural foam, plastic-hybrid stainless steel, or a thermally-broken aluminum assembly having a thermal plastic space as disclosed by Peterson in order to utilize a material that is commercially economical, sufficiently strong and rigid to function as a spacer, is corrosion resistant, and maintain structural integrity which is not adversely affected by long-term exposure to sunlight (Col 1 lines 25-36).  Moreover, it has been held to be within the general skill of a worker in the art to select a known material (of Peterson, replacing the nylon of [0030] of Weinryb) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Re claim 5, Weinryb as modified discloses the insulating panel assembly of claim 1, comprising a gas ([0029]) disposed in the gap (112).
Re claim 6, Weinryb as modified discloses the insulating panel assembly of claim 5, wherein the gas ([0029]) is at least one of air, Argon, and Krypton ([0029]).
Re claim 7, Weinryb as modified discloses the insulating panel assembly of claim 1, wherein the interior panel (110) is formed from an architectural (Claim 1) glass ([0029]).
Re claim 9, Weinryb as modified discloses the insulating panel assembly of claim 1, but fails to disclose comprising a coating applied to at least one of the interior panel and the exterior panel.
However, in an alternative embodiment, Weinryb discloses comprising a coating (312) applied to at least one of the interior panel and the exterior panel (122).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating panel assembly of Weinryb comprising a coating applied to at least one of the interior panel and the exterior panel as disclosed by the alternative embodiment of Weinryb in order to visually block any dirt, dust, insects ([0010]). 
Re claim 10, Weinryb as modified discloses the insulating panel assembly of claim 1, wherein reflectance ([0033] discloses 122 is metal, which is a known reflective material) of the exterior panel (122) facilitates thermal insulation (because 122 is metal) of the insulating panel assembly (200).
Re claim 11, Weinryb as modified discloses the insulating panel assembly of claim 1, wherein the interior panel (110) imparts rigidity (via the materials disclosed in [0032]) to the insulating panel assembly (200).
Re claim 12, Weinryb discloses a method of manufacturing (claim 1) an insulating panel assembly (200), the method comprising: 
forming (Fig. 2, showing 200 as formed) an exterior panel (122) from a metal ([0033]); 
forming (Fig. 2 showing 200 as formed) an interior panel (110), the interior panel (110) having a length equal to (Fig. 2) the exterior panel (200); and 
coupling (Fig. 2, showing 122 coupled to 110) the exterior panel (122) and the interior panel (110) to a spacer (130) such that a gap (112) is defined between the exterior panel (122) and the interior panel (110) and the exterior panel (122) and the interior panel (110) are maintained in a generally parallel, spaced relationship (Fig. 2),
but fails to disclose the spacer formed of a material that is aluminum, stainless steel, galvanized steel, fiber- reinforced polymers, structural foam, plastic-hybrid stainless steel, or a thermally-broken aluminum assembly having a thermal plastic spacer.
However, Peterson discloses the spacer formed of a material that is aluminum, stainless steel, galvanized steel, fiber- reinforced polymers, structural foam, plastic-hybrid stainless steel, or a thermally-broken aluminum assembly having a thermal plastic spacer (Col 1 lines 25-36).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weinryb with the spacer formed of a material that is aluminum, stainless steel, galvanized steel, fiber- reinforced polymers, structural foam, plastic-hybrid stainless steel, or a thermally-broken aluminum assembly having a thermal plastic space as disclosed by Peterson in order to utilize a material that is commercially economical, sufficiently strong and rigid to function as a spacer, is corrosion resistant, and maintain structural integrity which is not adversely affected by long-term exposure to sunlight (Col 1 lines 25-36).  Moreover, it has been held to be within the general skill of a worker in the art to select a known material (of Peterson, replacing the nylon of [0030] of Weinryb) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Re claim 17, Weinryb as modified discloses the method of claim 12, wherein, when installed, structural silicone ([0015]) is applied to the interior panel (110).
Re claim 18, Weinryb as modified discloses the method of claim 12, wherein a gas ([0029]) is disposed in the gap (112).
Re claim 19, Weinryb as modified discloses the method of claim 12, but fails to disclose comprising applying a coating to at least one of the interior panel and the exterior panel.
However, in an alternative embodiment, Weinryb discloses applying a coating (312) to at least one of the interior panel and the exterior panel (122).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weinryb with applying a coating to at least one of the interior panel and the exterior panel as disclosed by the alternative embodiment of Weinryb in order to visually block any dirt, dust, insects ([0010]). 
Re claim 20, Weinryb as modified discloses the method of claim 12, wherein the interior panel is formed from an architectural (Abstract) glass ([0029]).

Claim(s) 2-4, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinryb et al (“Weinryb”) (US 2014/0208669) in view of Peterson (US 6,131,364) and Baily et al (“Baily”) (US 2015/0315779).
Re claim 2, Weinryb as modified discloses the insulating panel assembly of claim 1, but fails to disclose an insulation disposed in the gap.
However, Bailey discloses an insulation (3) disposed in the gap (at 3, of 3, 6 and 7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating panel assembly of Weinryb with an insulation disposed in the gap as disclosed by Bailey in order to increase beneficial thermal properties of the assembly, as insulation disposed in gaps is very well known and common in the art.  
Re claim 3, Weinryb as modified discloses the insulating panel assembly of claim 1, but fails to disclose wherein the insulation is free floating.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating panel assembly of Weinryb wherein the insulation is free floating in order to reduce the need and time associated with connecting the insulation to the remainder of the system, but it with fasteners or adhesives.  
Re claim 4, Weinryb as modified discloses the insulating panel assembly of claim 2, Bailey discloses wherein the insulation (3) is coupled to ([0049]) at least one of the exterior panel (1), the interior panel (2), and the spacer (4a, as “coupling” requires no contact or connection thereto).
Re claim 13, Weinryb discloses the method of claim 12, but fails to disclose locating an insulation within the gap.
However, Bailey discloses locating an insulation (3) within the gap (at 3, of 3, 6 and 7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weinryb with locating an insulation within the gap as disclosed by Bailey in order to increase beneficial thermal properties of the assembly, as insulation disposed in gaps is very well known and common in the art.  
Re claim 14, Weinryb as modified discloses the method of claim 13, but fails to disclose wherein the insulation is free floating.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weinryb wherein the insulation is free floating in order to reduce the need and time associated with connecting the insulation to the remainder of the system, but it with fasteners or adhesives.  
Re claim 15, Weinryb as modified discloses the method of claim 13, wherein the interior panel (110) and the exterior panel (122) are not laminated to the insulation (Bailey: 3).
Re claim 16, Weinryb as discloses the method of claim 12, Bailey discloses wherein the interior panel (2) and the exterior panel (1) do not require edge treatment (as Baily does not require edge treatment, and Claim 7 discloses untreated materials).	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weinryb wherein the interior panel (2) and the exterior panel (1) do not require edge treatment as disclosed by Bailey in order to reduce steps required in the process saving time and money.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinryb et al (“Weinryb”) (US 2014/0208669) in view of Peterson (US 6,131,364) and Wilson et al (“Wilson”) (US 2017/0028686).
Re claim 8, Weinryb as modified discloses the insulating panel assembly of claim 7, but fails to disclose wherein the architectural glass is at least one of laminated glass and patterned decorative glass.
However, Wilson discloses wherein the architectural glass ([0059]) is at least one of laminated glass ([0059]) and patterned decorative glass.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating panel assembly of Weinryb wherein the architectural glass is at least one of laminated glass and patterned decorative glass as disclosed by Wilson in order to improve durability ([0059]).

Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but are moot as they do not apply to any of the combination of references relied upon in the above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635